 

Case 19-23313 Doc5 Filed 10/04/19 Page1 of 2

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Tyeshia Kimberly Nicole Harper
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

a & Tt ue
pa RSE UP JAR LARL  O) Check if this is an
feo) SALTHSORE amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 iz

Hf you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s
re None LJ Surrender the property. LJ No
i C) Retain the property and redeem it. WZ Yes
Oona of 2001 Honda Odyssey (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

i Retain the property and [expiain}: vehicle is
paid and clear

 

waeditors L] Surrender the property. CJ No
CJ Retain the property and redeem it. Ol yes

Oeety of CJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.

UJ Retain the property and [explain]:

 

 

Creditor’ (J Surrender the property. CI No
_ (] Retain the property and redeem it. Cl Yes
property of J Retain the property and enter into a

securing debt: Reaffirmation Agreement.
(J Retain the property and [explain]:

 

 

creators (J Surrender the property. CI No
- 2] Retain the property and redeem it. Cl Yes

ropety of C} Retain the Property and enter into a

securing debt: Reaffirmation Agreement.

L} Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
Case 19-23313 Doc5 Filed 10/04/19 Page 2 of 2

Debtor 4 Tyeshia Kimberly Nicole Harper Case number (if known),
First Name Middle Name Last Name

Ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personat property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name: T-Mobile CI No

wf Yes

Description of leased Cell phone

 

 

 

 

 

 

property:

Lessor’s name: UI No

Description of leased O Yes

property:

Lessor's name: CJ No

Description of leased ( Yes

property:

Lessor’s name: CI No
OC) Yes

Description of leased

property:

Lessor’s name: CJ No
Cl) Yes

Description of leased

property:

Lessor’s name: No

C Yes

Description of leased

property:

Lessor’s name: QI No
C) Yes

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
roperty that is subject to an unexpired lease.

  

x

Signature of Debtor 2

 

 

Date
MM/ DDT YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
